Citation Nr: 1123858	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-34 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to the Veteran's service-connected diabetes mellitus.

2.  Entitlement to service connection for cataracts, to include as secondary to the Veteran's service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, and from July 1969 to April 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.

In September and October 2008 VA Forms 21-4138, the Veteran indicated that he wished to testify at a local hearing before the RO.  He subsequently submitted a statement in September 2009 withdrawing this request.  In his September 2009 VA Form 9 the Veteran then indicated that he wished to testify at a hearing before the Board in Washington, DC.  He subsequently submitted a statement in July 2010 withdrawing this request.  As such, the Board finds that there are no hearing requests pending at this time.  38 C.F.R. § 20.702(e) (2010).

The issues of entitlement to service connection for cataracts and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2.  The Veteran has a current diagnosis of coronary artery disease, which is included in VA's definition of ischemic heart disease.

3.  Coronary artery disease is presumed to be a result of exposure to herbicides.

4.  The Veteran's coronary artery disease requires continuous medication for control.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  
38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7005 (2010); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for coronary artery disease; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks service connection for his heart disorder and primarily contends the disorder is secondary to his service-connected diabetes mellitus.  Nonetheless, the Board must consider all applicable theories of service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As described in detail below, the Board finds service connection is warranted on a presumptive basis.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Here, VA has acknowledged the Veteran's service in Vietnam and presumed exposure to herbicides.  In a January 2005 rating decision the Veteran was 
awarded service connection for his diabetes mellitus on this basis.  Additionally, the Veteran's DD214 Form for his first period of active duty reflects his receipt of the Vietnam Service Medal.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

Current VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).  Except for chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, these diseases must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. 75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD (ischemic heart disease) is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term "IHD" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

The record reflects that the Veteran has a diagnosis of coronary artery disease, documented, for example, in a private medical report of March 2005.  As described above, this condition is included in VA's definition of ischemic heart disease.  Based on the foregoing, the Board finds that the Veteran's coronary artery disease is presumed to be a result of exposure to herbicides.  Further, the record shows that the requirements for a 10 percent evaluation, at minimum, have been satisfied under the applicable diagnostic code.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).  A January 2008 VA treatment record, for example, indicates that the Veteran has been prescribed daily amounts of Lisinopril, Metoprolol, and Nifedipine to treat his coronary artery disease.  This shows that the Veteran's coronary artery disease requires continuous medication, which satisfies the requirements for a 10 percent evaluation under Diagnostic Code 7005, the code for arteriosclerotic heart disease (coronary artery disease).  

 For all of these reasons, the Veteran's claim is granted.  

ORDER

Service connection for coronary artery disease is granted.


REMAND

The Veteran's claims for service connection for cataracts and erectile dysfunction must be remanded before they can be properly adjudicated.  A review of the record reveals medical treatment notes pertinent to the claims on appeal that have not yet been obtained.  In a January 2008 VA Form 21-4138 the Veteran stated he is treated at the VA Medical Center in Murfreesboro, Tennessee for his current conditions.  While VA treatment notes have been obtained, these records are from the Nashville VA Medical Center only.  Indeed, the statement of the case indicates that VAMC Nashville records have been obtained, but makes no mention of Murfreesboro records or attempts to obtain them.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records from the VA Medical Center in Murfreesboro, Tennessee.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the RO must ensure compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2010).

2.  Afford the Veteran appropriate VA examination(s), to ascertain the nature and etiology of cataracts and erectile dysfunction.   Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed cataracts and erectile dysfunction had their onset during service or are in any other way causally related to his active service.

The examiner should additionally opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there cataracts and erectile dysfunction are manifestations of, secondary to, or aggravated by the Veteran's service-connected diabetes mellitus or heart disorder.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  


After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


